PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/398,320
Filing Date: 31 Oct 2014
Appellant(s): Krammer et al.



__________________
R. James Balls
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 8, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Claims 19-28 and 43-47 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110195170 (SHIGEMURA) in view of 20100151055 (REISS).
As to claims 19 and 27, SHIGEMURA teaches a method of making a sweetener-containing ingestible composition by adding a sweetener and an effective amount of a sweetness enhancer.  This results in an improved sweetener [0005].  One skilled in the art can also use less sweetener in the composition [0014].  SHIGEMURA teaches that a monocyclic terpene such as D-limonene can be used as a sweetness enhancer [0068] for a sweetener such as rebaudioside [0031].  They can be used to sweeten a composition in a ratio of 2:1, which falls within the range of 20 to 80% (i.e., 1:4) to 80 to 20% (i.e., 4:1) as claimed (see claim 13; Shigemura [0073]; [0068]; [0127]). 
SHIGEMURA teaches that a monocyclic terpene such as D-limonene can be used as a sweetness enhancer [0068] for a sweetener such as rebaudioside [0031], which improves the taste of a composition. 
It would have been expected that a sweetener composition would naturally mask undesirable herbaceous notes, undesirable caraway notes, and bitterness from oxidative degradation. 
Water can be present (see Example 12; [0201]).  SHIGEMURA is silent as to using sweeteners such as salts of glycyrrhizic acid or derivatives of Rubus suavissimus. 
However, REISS teaches that sweeteners such as salts of glycyrrhizic acid or derivatives of Rubus suavissimus (i.e., rubusosides) are desirable to use because they are natural sweeteners that reduce or supress bitterness in aroma/food compositions [0002]; [0014]; and [0098].  The compositions can be added to food products [0102].   As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
It would have been obvious to vary the amount of D-limonene (i.e., a common component in citrus products such as lemons), rebaudiosides, rubosides, neohesperidin dihydrochalcone and glycyrrihizic acid based on the desired level of sweetness and overall flavor. Paragraphs [0049]-[0050] state that at least one sweetener is present in an amount of 10% or more by weight of the sweetener. It would have been obvious to vary the amount of rubosides and glycyrrihizic acid based on the desired level of sweetness. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases Merck & Co. Inc. v.Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Moreover, it is noted that REISS preparation can be added to food be considered as semi-finished/concentrated product [0101].  The amounts would vary based on whether the mixture is added to a food product or is a semi-finished product. 
As to claim 20, SHIGEMURA teaches that rebaudioside A can be present [0031].
In regards to claim 21-22, REISS teaches the presence of rubusosides and other sweeteners [0012] in amounts of 10% or more by weight of the sweetener to reduce bitterness [0016].  Example 6 shows  Rubosides present in Rubus suavissimus.  However, it would have been obvious to use the rubusosides and glycyrrihizic acid in the claimed amounts as REISS teaches that these amounts can reduce bitterness and be added together in amounts greater than 10% and all the way up to 90% by weight of the sweetener [0049]-[0050].    
As to claim 23, REISS teaches that glycyrrhizin or its potassium, sodium, calcium or ammonium salts can be used [0049].
As to claims 24-25,  SHIGEMURA teaches that a monocyclic terpene such as D-limonene can be used as a sweetness enhancer [0068] for a sweetener such as rebaudioside [0031].  They can be used to sweeten a composition in a ratio of 2:1 to 1:2, which encompasses the claimed range 40:60 to 60:40 and broader range of 25;75 to 75:25 (see claim 13; Shigemura [0073]; [0068]; [0127]). 
As to claim 26, REISS teaches that capsules can be used [0124].
As to claim 28, SHIGEMURA teaches foods include table top sweeteners and beverages. Beverages include, but are not limited to, fruit juices, soft drinks, tea, coffee, beverage mixes, milk drinks, alcoholic and non alcoholic beverages [0048].
In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v.Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
The REISS preparation can be added to food be considered as semi-finished/concentrated product [0101].  The amounts would vary based on whether the mixture is added to a food product or is a semi-finished product.

As to claims 43 and 46-47, it would have been obvious to vary the amount of D-limonene, rebaudiosides, rubosides and glycyrrihizic acid based on the desired level of sweetness. Paragraphs [0049]-[0050] state that at least one is present in an amount of 10% or more by weight of the sweetener.  Example 6 shows Rubosides present in Rubus suavissimus.  However, it would have been obvious to use the rubosides and glycyrrihizic acid in the claimed amounts as REISS teaches that these amounts can reduce bitterness and be added together in amounts greater than 10% and all the way up to 90% by weight of the sweetener [0049]-[0050].    As to claim 43, it is noted that mogrosides are only optionally present.
In addition, it is noted that the affidavit of May 28, 2019 acknowledges that the amounts of these ingredients in the composition are NOT critical (see paragraph 9).  It would have been obvious to vary the amounts of these sweeteners to obtain the best taste.
Claims 39-42 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2007/0059420 (CATANI).
CATANI teaches general mixtures of d-limonene [0021] with glycyrrhizin [0019], mogrosides (see claim 26 of Catani), dihydrocalcones or stevia [0019].  It would have been obvious to one skilled in the add these ingredients to provide a sweetener composition and vary the amounts based on the desired profile and sweetness of the composition.
Moreover, Appellant has not provided evidence commensurate in scope with the instantly pending claims to demonstrate the criticality of the proportions of the components claimed.  The .

NEW GROUNDS OF REJECTION
N/A

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
N/A


(2) Response to Argument

Claims 19-28 and 43-47 Are Obvious In View Of SHIGEMURA (US2011/0195170) in View of REISS (US2010/0151055).

The Appellant argues that SHIGEMURA describes D-limonene (relating to component (a) of the instant claims) as one of many different “food grade solvents” that can be included in its compositions.  SHIGEMURA describes “rebaudioside A and other Stevia-based glycosides” (relating to component (b) of the instant claims) as one of many different “sweeteners” that can optionally be included in its compositions. See SHIGEMURA, paras. [0031] and [0032]. 
The Appellant argues that SHIGEMURA is distinguishable from SHIGEMURA as SHIGEMURA  does not require the claimed optional components. 
However, the components not taught by SHIGEMURA are OPTIONAL. 

Thus, while the Appellant argues that SHIGEMURA does not mention rubusosides (component (c) of the claims) and does not mention glycyrrihizic acid and/or salts thereof (component (d) of the claims), the ingredients are OPTIONAL. 
The appellant also argues that REISS describes the optional inclusion of “natural sweeteners but that REISS does not designate any required amounts for the “naturally occurring sweeteners.”
However, even though REISS does not designate specific category of sweeteners. REISS does teach the presence of rubusosides and other sweeteners [0012] in amounts of 10% or more by weight of the sweetener to reduce bitterness [0016].  Example 6 shows Rubosides present in Rubus suavissimus.  However, it would have been obvious to use the rubusosides and glycyrrihizic acid in the claimed amounts as REISS teaches that these amounts can reduce bitterness and be added together in amounts greater than 10% and all the way up to 90% by weight of the sweetener [0049]-[0050].    
Thus, even though REISS does not recognize a particular category if sweeteners, REISS does teach that it would have been obvious to add the claimed compounds. 
The appellant also argues that Claims 29-36 and 39-42 refer to “0.5 to 8 % by weight of dihydrochalcones, mogrosides, and/or rubusosides” (component (c) of the claims); and to “0.5 to 8 % by weight of glycyrrhizic acid and/or salts thereof’ (component (d) of the claims) and that paragraph [0050]   of REISS does not teach the claimed amounts asserted by the Patent Office.  
In paragraph [0050], REISS explains that if extracts or fractions containing natural sweeteners are used, the fractions preferably include at least 10% by weight (up to 90% by weight) of the natural sweetener “in relation to the dry mass of the fraction.” The “weight percent” mentioned by REISS 
However, REISS teaches the presence of rubusosides and other sweeteners [0012] in amounts of 10% or more by weight of the sweetener to reduce bitterness [0016].  Example 6 shows Rubosides present in Rubus suavissimus.  However, it would have been obvious to use the rubusosides and glycyrrihizic acid in the claimed amounts as REISS teaches that these amounts can reduce bitterness and be added together in amounts greater than 10% and all the way up to 90% by weight of the sweetener [0049]-[0050].    
Thus, REISS establishes that it would have been obvious to one skilled in the art to vary the amount of these sweeteners. 
The appellant also argues that SHIGEMURA, the primary reference applied against the claims, requires at least one of two specific “sweetness enhancing compounds” in its compositions to reduce bitterness or metallic aftertastes associated with high intensity sweeteners; and to ensure solubility. See, e.g., SHIGEMURA, paras. [0003]-[0005] (and examples). The two “sweetness enhancing compounds” are: 5-(neopentyloxy)-lH-benzo[c][l,2,6]thiadiazin-4-amino-2,2-dioxide or 3-(4-amino-2,2-dioxide-lH-benzo[c][l,2,6]thiadiazin-5-yloxy)-2 ',2 '-dimeth- yl-N-propylpropanamide). See, e.g., SHIGEMURA, Abstract.

CLAIMS 29-36 Are CANCELED  
	Claims 29-36 are canceled and will not be addressed.

SHIGEMURA Is Not Relied Upon For Rejecting Claims 39-42


Claims 19-28 and 43-47 Are Obvious In view of SHIGEMURA and REISS and The Data Provided By Appellant Fails Establish Unexpected Results

The claimed compounds “are in amounts sufficient to enhance a citrus note and reduce an herbaceous note, an undesirable caraway note, and bitterness of the D-limonene and oxidative degradation products thereof.” Therefore, amounts of the claimed components that do not provide the claimed effects (i.e., do not enhance a citrus note and reduce an herbaceous note, an undesirable caraway note, and bitterness of the D-limonene and oxidative degradation products thereof) are not encompassed by the claims.  It is also argues that the Declaration attests to the scope of the claims being commensurate with the data.  Paragraph 9 of the DECLARATION.  
Finally, I understand that the Examiner believes that the results presented in Table 1 would not extend beyond the specific amounts and ratios of components tested. See Office Action dated January 2, 2019, pp. 6-7. I do not agree. The inventive compositions presented in Table 1 are provided merely as examples illustrating the inventive concepts of the Instant Case.

The amounts and ratios of the components can be greatly varied and the results shown in Table 1 maintained. Determining the appropriate amounts and ratios of the components is well within the skill of those in the field. Nonetheless, I understand that the claims presented with this declaration provide that that amounts and ratios of the various compounds are sufficient to enhance a citrus note and reduce an herbaceous note, an undesirable caraway note, and bitterness of the D-limonene and oxidative degradation products thereof.

Appellant’s arguments and Declaration have been considered but are not persuasive.   The Appellant and Declaration argue that a very unexpected and unique combination of sweeteners is created that enhances certain notes yet reduce others.  This may be true but needs to be supported by 
Table 1 of the specification (see also paragraph 3 of Declaration) provides a very limited amount of data.  The “examples” as acknowledged by the Declaration only show D-Limonene (i.e., a common flavor component in lemon), Rebaudioside, Stevia Extract and Glycyrrhizic acid-ammonium salt, Neohesperidin dihydroalcone  and Mogroside V in specific amounts.  Additionally, it is noted that other rebaudiosides, plant extracts that may include rebaudiosides (i.e., other than stevia), other salts of glycyrrihizic acid and dihydroalcones are not shown.  All 5 examples use D-limonene in the amount of 0.01.  Rebaudioside is present in 4 of the 5 examples.  All in an amount of 0.002. .  This limited ratio of 5:1 does not indicate that an unexpected result occurs at across the entire range of amount claims or any of the claimed ratios set forth in the claims. 
It is also noted that the claims are directed to a particular sweetener composition.   There is no indication as to the minimum amount the sweetener composition must be present in a food or beverage product so that these results can be obtained.   
The Appellant also cites to Composition 2 as supporting the scope of the current claims on page 10.  It is noted that Composition 2 comprises Stevia that can contain rebaudiosides.  This only evidences that the claims are so broad that they are not commensurate in scope with the unexpected results asserted by Appellant.



Claims 39-42 are Also Obvious In View Of CATANI (US2007/0059420)

	The appellant argues that the claims provide for “20 to 80% by weight of D-limonene” (component (a) of the claims) and that CATANI only describes D-limonene as one of a number of different “aroma components” in a maximum amount of 1 wt.% of D-limonene.  
	The appellant also argues that the claims provide for “15 to 80% by weight of rebaudiosides” (component (b) of the claims). It is noted that Catani does not set forth any amounts for the “high intensity sweeteners” but that the examples of Catani include 0.33 wt.% of saccharine and 0.5 wt.% of aspartame (saccharine and aspartame are designed by Catani as “high intensity sweeteners”). 
	It is also argued that the claims provide for “0.5 to 8 % by weight of dihydrochalcones, mogrosides, and/or rubusosides” (component (c) of the claims). The claim also provide for “0.5 to 8 % by weight of glycyrrhizic acid and/or salts thereof’ (component (d) of the claims). Catani refers to dihydrochalcones, mogrosides, and glycyrrhizin (glycyrrhizic acid) in its list of “high intensity sweeteners.” It is argued that the examples of CATANI include 0.33 wt.% of saccharine or 0.5 wt.% of aspartame.
However, CATANI teaches general mixtures of d-limonene [0021] with glycyrrhizin [0019], mogrosides (see claim 26 of Catani), dihydrocalcones or stevia [0019].  It would have been obvious to one skilled in the add these ingredients to provide a sweetener composition and vary the amounts based on the desired profile and sweetness of the composition.
Moreover, Appellant has not provided evidence commensurate in scope with the instantly pending claims to demonstrate the criticality of the proportions of the components claimed.  The recitation regarding amounts sufficient to provide desirable flavor properties are merely the type of experimentation that is routine in the art for optimizing the taste of foods as evidenced by CATANI.


Respectfully submitted,
/PHILIP A DUBOIS/Examiner, Art Unit 1791        
                                                                                                                                                                                                Conferees:
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791             

                                                                                                                                                                                           Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.